Title: To Benjamin Franklin from Silas Deane, [7 March 1777]
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir
Friday Evening [March 7, 1777]
I recd. This Evening the inclosed Lettrs. &c. from London. They had been opened, and when I see You, will explain by whom. I therefore broke them afresh, which impute to my impatience to know the particulars of the important Contents, on which I congratulate You most sincerely. I wish to see You early in the Morning here, as the Business I wish to confer on can be much better consulted on here, as it relates to Capt. Hynson in part; but if more Agreeable To You, will wait on You at Passy with him. I am Dear Sir Yours
S Deane
 
Addressed: To / The Hone. Benja Franklin Esqr / Passy
